In an action for specific performance of an oral agreement to deliver to plaintiff one third of the shares of stock of a corporation, interlocutory judgment, entered after trial before an Official Referee, insofar as appeal is taken, reversed on the law and the facts, with costs, and judgment directed in favor of defendants on the merits. Informal findings inconsistent- herewith are reversed. The decision is against the weight of the evidence generally. Assuming that there was an original agreement, for a consideration, to give plaintiff one third of the shares, plaintiff did not fulfill the consideration. But in either event the documentary evidence and the evidence as to the courses of conduct require findings strongly against the existence of an enforcible agreement of the nature claimed. There is no evidence of privity between plaintiff and defendants Reeve and Mount Vernon Steel Corporation. Adel, Wenzel, Mae Crate and Beldoek, JJ., concur; Nolan, P. J., concurs in result.